138 Ga. App. 23 (1976)
225 S.E.2d 485
HAGINS
v.
FULLER et al.
51788.
Court of Appeals of Georgia.
Submitted February 2, 1976.
Decided March 8, 1976.
Westmoreland, Hall, McGee & Warner, J. M. Crawford, for appellant.
Sidney Haskins, W. Seaborn Jones, for appellees.
BELL, Chief Judge.
Appellee administrator's motion for summary judgment was granted in this suit to determine entitlement to the proceeds of a life insurance policy. There is no dispute as to the facts. In 1963, appellant purchased a life policy on her husband in which she was designated as the primary beneficiary. The policy by endorsement specifically designated appellant as the owner with the right to control the policy and to exercise every right and privilege provided in favor of an "insured," which included the right to change the beneficiary. In 1966, to enable her husband to obtain a bank loan, appellant caused the insurance company to change the beneficiary to "the Executors, Administrators, or Assigns of the Insured." Thereafter, the loan was repaid and appellant took no action to again change the beneficiary. Appellant's husband died in June 1974. Held:
*24 The right to change the beneficiary is one of contract, and it can be accomplished only in the manner specified in the policy. Roberts v. Northwestern Nat. Life Ins. Co., 143 Ga. 780, 782 (85 S.E. 1043). As there was no attempt or effort by the appellant to change the beneficiary prior to the death of the deceased, the estate of appellant's husband became vested with title to the proceeds of the policy on his death. Loyd v. Loyd, 203 Ga. 775 (48 SE2d 365).
Judgment affirmed. Clark and Stolz, JJ., concur.